Name: 96/688/EC: Commission Decision of 22 November 1996 authorizing the Member States to permit temporarily the marketing of seed of rye (Secale cereale L.) not satisfying the requirements of Council Directive 66/402/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  Europe;  plant product;  European Union law;  trade;  marketing
 Date Published: 1996-12-06

 Avis juridique important|31996D068896/688/EC: Commission Decision of 22 November 1996 authorizing the Member States to permit temporarily the marketing of seed of rye (Secale cereale L.) not satisfying the requirements of Council Directive 66/402/EEC Official Journal L 317 , 06/12/1996 P. 0025 - 0025COMMISSION DECISION of 22 November 1996 authorizing the Member States to permit temporarily the marketing of seed of rye (Secale cereale L.) not satisfying the requirements of Council Directive 66/402/EEC (96/688/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (1), as last amended by Commission Directive 95/6/EC (2), and in particular Article 17 thereof,Having regard to the request submitted by Austria,Whereas in Austria the production of seed of certain winter varieties of rye (Secale cereale L.) satisfying the requirements of Directive 66/402/EEC in relation to minimum germination capacity has been insufficient in 1996 and is therefore not adequate to meet that country's needs; whereas those varieties are varieties which are considered to be particularly compatible with the protection of the environment and the countryside;Whereas it is not possible to cover this demand satisfactorily with seed from other Member States, or from third countries, satisfying all the requirements laid down in the said Directive;Whereas Austria should therefore be authorized to permit for a period expiring on 31 December 1996 the marketing of seed of the abovementioned species subject to less stringent requirements;Whereas, moreover, other Member States which are able to supply Austria with such seed not satisfying the requirements of the Directive should be authorized to permit the marketing of such seed;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on seeds and propagating material for agriculture, horticulture and forestry,HAS ADOPTED THIS DECISION:Article 1 Austria is authorized to permit, for a period expiring on 31 December 1996 the marketing in its territory of a maximum of 515 tonnes of seed of the winter varieties of rye (Secale cereale L.) listed below which do not satisfy the requirements laid down in Annex II to Directive 66/402/EEC with regard to the minimum germination capacity, provided that the germination capacity is at least 80 % of pure seed and the official label bears the endorsement 'minimum germination capacity 80 %`:(i) EHO-Kurz(ii) Elect(iii) SchlÃ ¤ger(iv) Motto(v) Danko(vi) Kustro(vii) Albedo(viii) Oktavian.Article 2 Member States other than the applicant Member State are also authorized to permit, on the terms set out in Article 1 and for the purposes intended by the applicant Member State, the marketing in their territories of the seed authorized to be marketed under this Decision.Article 3 Member States shall immediately notify the Commission and the other Member States of the various quantities of seed labelled and permitted to be marketed in their territories pursuant to this Decision.Article 4 This Decision is addressed to the Member States.Done at Brussels, 22 November 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No 125, 11. 7. 1966, p. 2309/66.(2) OJ No L 67, 25. 3. 1995, p. 30.